Exhibit 32.1 Certification Pursuant to Section 906of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350 I, Gunther Than, President and Treasurer ofView Systems, Inc. (the “Corporation”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, to my knowledge that: 1.the Quarterly Report on Form 10-Q Amendment No. 1 of the Corporation for the quarter ended March 31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. View Systems, Inc. Date:October 12, 2012 By: /s/Gunther Than Gunther Than President and Treasurer (PrincipalExecutive Officer, Principal FinancialOfficer,and Principal Accounting Officer)
